 




EXHIBIT 10.1




INTELLECTUAL PROPERTY RIGHTS

PURCHASE AND TRANSFER AGREEMENT




This Intellectual Property Rights Purchase and Transfer Agreement (this
“Agreement”) is made as of this 2nd day of April 2020, between Wewards, Inc. A
Nevada Corporation, (hereinafter referred to as “Wewards” or “WEWA” or “Buyer”),
and United Power, Inc., a Nevada Corporation, hereinafter referred to as (“UPI”
or “Seller” or “United Power”).




RECITALS:




A. United Power currently owns or has the right to certain Intellectual Property
Rights identified on Exhibit A hereto (the “Assets”), including but not limited
to Patents, Pending Patents, Trademarks and Continuation-in-Part, Applications,
etc. listed thereon.




B.

Upon the Closing Date, United Power shall transfer to Buyer the Assets free of
any and all encumbrances and Buyer accepts all rights to the Assets.




C.

Wewards wishes to purchase the Assets for the Purchase Price set forth in
Section 2 below.




It is therefore agreed as follows:




Definitions.




As used herein, the following terms shall have the following meanings:




A.

Intellectual Property Rights. The term “Intellectual Property Rights” means all
(i) patents, patent applications, patent disclosures and inventions, (ii)
Internet Domain names, trademarks, service marks, trade dress, trade names,
logos and corporate names and registrations and applications for registration
thereof together with all of the goodwill associated therewith, (iii) copyrights
(registered or unregistered) and copyrightable works and registrations and
applications for registration thereof, (iv) mask works and registrations and
applications thereof, (v) computer software, data, databases and documentation
thereof, (vi) trade secrets and other confidential information (including ideas,
formulas, compositions, inventions (whether patentable or unpatentable and
whether or not reduced to practice), know-how, manufacturing and production
processes and techniques, research and development information, drawings,
specifications, designs, plans, proposals, technical data, and copyrightable
works, financial and marketing plans and customer and supplier lists and
information, and (vii) copies and tangible embodiments thereof (in whatever form
or medium).




B.

Closing. The term “Closing” or “Closing Date” shall have the meaning ascribed to
it in Section 3.




C.

Closing Date Payment. The term “Closing Date Payment” shall have the meaning
ascribed to it in Section 3.





1







--------------------------------------------------------------------------------

 







D.

Material Adverse Effect. The term “Material Adverse Effect” shall mean events
which have an adverse effect in the aggregate which, measured in dollars,
exceeds the sum of $10,000.




E.

Material Contract. The term “Material Contract” shall have the meaning ascribed
to it in Section 5.3.




F.

Proration Date. The term “Proration Date” shall mean the specific date set for
Closing in Section 3 or any subsequent date set for Closing, provided that the
actual date of Closing occurs within five (5) business days after said date set
for Closing.




G.

Affiliate of Seller. The term “Affiliate of Seller” shall mean (i) any
individual, partnership, corporation, or other entity or person which is owned
or controlled directly or indirectly by United Power; (ii) any other individual,
partnership, corporation, or other entity or person which controls or is
controlled by or under common control with Seller; and (iii) any officer,
director, partner, or owner of 10 percent or greater equity or voting interest
in any such other corporation, partnership, or other entity or person.




H.

Code. The term “Code” shall mean the Internal Revenue Code of 1986, as amended.




I.

Agreement. The term “Agreement” shall mean this instrument and all Schedules and
Exhibits attached hereto.




1.

Sale, Purchase and Transfer of Intellectual Property Rights.




1.1

Assets.




Subject to the terms and conditions of this Agreement, at the Closing referred
to herein, Seller agrees to sell, transfer and assign and Buyer agrees to
purchase and accept on the terms stated herein, all of Seller's right, title and
interest in and to the Assets, including, without limitation, all contracts,
contract rights, licenses, licenses, notifications, approvals and authorizations
to the extent assignable associated therewith (the “Contracts”).




1.2

Assignment of Contracts.




(a)

Contracts Assignable Without Consent. Seller agrees to assign or cause to be
assigned to Buyer or a Designee, as of the Closing, all of the rights of Seller
under the Contracts that are assignable without consent of any third party and
Buyer shall assume, as of the Closing,




(b)

Seller to Use Reasonable Efforts. Anything in this Agreement to the contrary
notwithstanding, Seller shall be obligated to sell, assign, transfer or convey
or cause to be assigned, transferred or conveyed to Buyer or a Designee, if
applicable, any of its rights in and to any of the Assets and first obtaining
all necessary approvals, consents or waivers. Seller shall use all reasonable
efforts, and cooperate with the Buyer, to obtain all necessary approvals,
consents or waivers, or to resolve any impracticalities of transfer necessary to





2







--------------------------------------------------------------------------------

 




assign or convey to Buyer or a Designee, if applicable, the Asset as soon as
practicable; provided, however, that neither Seller nor Buyer shall be obligated
to pay any consideration therefor except for filing fees and other ordinary
administrative charges which shall be paid by Seller to the third party from
whom such approval, consent or waiver is requested. Such approvals, consents,
and waivers shall be in favor of the Buyer and, if applicable, a Designee.




(c)

If Waivers or Consents Cannot be Obtained. To the extent that any of the
approvals, consents or waivers referred to in have not been obtained by Seller
as of the Closing, or until the impracticalities of transfer are resolved,
Seller shall, during the remaining term of such Contracts, use all reasonable
efforts to (i) obtain the consent of any such third party with the filing fees
and ordinary administrative charges payable to such third party shall be the
sole responsibility of the Seller; (ii) cooperate with Buyer in any reasonable
and lawful arrangements designed to provide the benefits of such Contracts to
Buyer or a Designee, if applicable, so long as Buyer fully cooperates with
Seller in such arrangements; and (iii) enforce, at the request of Buyer and at
the expense of the Seller.




1.3

Transferring Assets and Licenses.




Seller will assign the Assets, transfer or convey, or cause to be assigned,
transferred or conveyed to Buyer or a Designee, if applicable, at the Closing.




2.

Purchase Price.




The purchase price for the Assets (“Purchase Price”) shall be one hundred
seventy-nine thousand and three hundred ($179,300) dollars of Buyer.  All
securities are to be delivered to the Seller at the Closing.




3.

Closing.




Date of Closing. The Closing shall take place at the offices of Wewards, Inc.,
or at such other place as the parties may agree in writing, on April 2, 2020 or
such later date as all conditions to Closing set forth in Section 7.7 below have
been completed.













3.1

Documents to be Delivered by Seller.




At or prior to the Closing, Seller shall deliver, or cause to be delivered, the
following:




(a)

documents of Assignment free of encumbrances and other instruments of transfer,
dated the Closing Date, transferring to Buyer title to the Assets.




(b)

documents evidencing the assignment and assumption of the Contracts to




Buyer or a Designee (together with any third-party consents required for such
transfers).  





3







--------------------------------------------------------------------------------

 







(c)

provide a copy of the written consent of resolutions of the board of directors
of United Power and copies of the resolutions of the shareholders of United
Power authorizing the execution, delivery and performance of this Agreement by
United Power.




3.2

Documents to be Delivered by Buyer.




At or prior to the Closing Date, Buyer shall deliver the following:




(a)

documents evidencing the issuance of a security instrument e.g. business check
or cashier’s check in the amount of one hundred seventy-nine thousand and three
hundred ($179,300) dollars pay to Seller.




(b)

a copy of the resolutions of the board of directors of Buyer authorizing the
execution, delivery and performance of this Agreement by Buyer, and a
certificate of its secretary or assistant secretary, dated the Closing Date,
that such resolutions were duly adopted and are in full force and effect.




3.3

Transfer Fees




Any recording fees or related Asset transfer fees shall be paid by Seller.




4.

Conduct of the Seller Pending Closing.




(a)

Between the date hereof and the Closing Date, Seller shall continue to operate
the Business in the ordinary course and in a manner reasonably consistent with
its present operating plan.




(b)

Seller will not take any action, (i) the result of which will be to create a
Material Adverse Effect on the value of the Assets, or (ii) which is both not
reasonably consistent with its normal operating plan and not in the ordinary
course of business, except as otherwise set forth in this Section 4.




5.

Representations of Seller.




Seller represents to Buyer that:




5.1

Organization, Standing and Authority.




United Power is a corporation organized, under the laws of the State of Nevada.




5.2

Authorization of Agreement; Authority.  




The execution, delivery and performance of this Agreement by Seller has been
duly authorized by all necessary corporate and partnership action of Seller, and
this Agreement constitutes the valid and binding obligation of Seller,
enforceable in accordance with its terms,





4







--------------------------------------------------------------------------------

 




except to the extent enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors' rights in general and subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). The execution, delivery and performance of this Agreement by
Seller will not (a) violate or conflict with United Power corporate power and
authority; (b) constitute a violation of any law, regulation, order, writ,
judgment, injunction or decree applicable to Seller; or (c) subject to the
receipt of appropriate consents as specified in this Agreement as of the Closing
Date, conflict with, or result in the breach of the provisions of, or constitute
a default under, any agreement, license, permit or other instrument to which
Seller is a party or is bound or by which the Assets are bound.




5.3

Material Contracts.




All of the Material Contracts which are to be transferred to Buyer at Closing,
if any, have not been further modified, or amended. A Material Contract shall
mean a Contract which involves payments, performance of services or delivery of
goods by or to Seller after the Closing Date in an amount with any value.




5.4

Litigation., Compliance with Laws.




There are no judicial or administrative actions, proceedings or investigations
pending or, to the best of Seller's knowledge, threatened, that question the
validity of this Agreement or any action taken or to be taken by Seller in
connection with this Agreement. There is no claim of infringement, litigation,
proceeding or governmental investigation pending or, to the best of Seller's
knowledge, threatened, or any order, injunction or decree outstanding which, if
decided unfavorably, would have a Material Adverse Effect on Buyer.




5.5

The Assets.




Seller has, or will have on the Closing Date, good and marketable title (which
includes leasehold title if applicable) to the Assets to be transferred to Buyer
on the Closing Date. Please see Exhibit A in regards to Assets to be
transferred.




6. Representations of Buyer. Buyer represents to Seller as follows:




6.1

Buyer's Organization.

Buyer is a Corporation organized, existing and in good standing under the laws
of Nevada and has the full corporate power and authority to enter into and to
perform this Agreement.




6.2

Authorization of Agreement. The execution, delivery and performance of this
Agreement by Buyer have been duly authorized by all necessary corporate action
of Buyer, and this Agreement constitutes the valid and binding obligation of
Buyer enforceable against it in accordance with its terms, except to the extent
enforceability may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditors' rights in general and subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).








5







--------------------------------------------------------------------------------

 




6.3

Consents of Third Parties. The execution, delivery and performance of this
Agreement by Buyer will not (a) violate or conflict with the articles of
organization or by-laws of Buyer; or (b) constitute a violation of any law,
regulation, order, writ, judgment, injunction or decree applicable to Buyer.




6.4

Litigation.

There are no judicial or administrative actions, proceedings or investigations
pending or, to the best of Buyer's knowledge, threatened, that question the
validity of this Agreement or any action taken or to be taken by Buyer in
connection with this Agreement. There is no litigation, proceeding or
governmental investigation pending or, to the best of Buyer's knowledge,
threatened, or any order, injunction or decree outstanding, against the Buyer
that, if adversely determined, would have a material effect upon Buyer's ability
to perform its obligations under this Agreement.




7.

Further Agreements of the Parties.




7.1

Access to Information.

Buyer and each Designee shall have access to information and other Assets for
due diligence investigation purposes and to facilitate an orderly transition in
the management of those Assets in anticipation of Closing. In addition, Seller
will make available to Buyer and each Designee its financial statements and
shall cooperate and instruct Seller's independent auditors to cooperate, at
Buyer's expense, in preparing the financial statement and which Buyer will, or
such Designee may, be required to file with the Securities Exchange Commission.




7.2

Notice of Changes and Events.

Each party shall promptly notify the other party in writing, and furnish to such
party any information that such party may reasonably request, with respect to
the occurrence of any event or the existence of any state of facts that would
(i) result in the party's representations and warranties not being true if they
were made at any time prior to or as of the Closing Date, or (ii) impair the
party's ability to perform its obligations under this Agreement.




7.3

Expenses. Except as otherwise specifically provided in this Agreement, Buyer and
Seller shall bear their own respective expenses incurred in connection with this
Agreement and in connection with all obligations required to be performed by
each of them under this Agreement.




7.4

Publicity. Buyer shall have the right to issue a public announcement or press
release concerning the transactions contemplated by this Agreement and, except
as may be required by applicable law or regulation or rule of any stock exchange
or organized securities market on which the securities of Buyer or Seller's
securities listed or traded, will most likely make a public announcement or
issue a press release.








6







--------------------------------------------------------------------------------

 




7.5

Preservation of Records.




Buyer agrees that neither Buyer nor any Designee shall destroy any records
related to the Assets without first giving Seller sixty (60) days advance
written notice and an opportunity to take custody of such records, at Seller's
cost and expense, including reimbursement of Buyer's or any affected Designee's
extraordinary costs, if any.




7.6

Buyer's Due Diligence.




Buyer may conduct due diligence examinations during a period commencing on the
date hereof and ending at the close of business on the day prior to the Closing
Date (the “Due Diligence Period”).




7.7

Conditions to Obligations of Seller. The respective obligations of each party to
perform this Agreement and consummate the Closing are subject to the
satisfaction of the following conditions, unless waived by the applicable party.




(a)

The shareholders of Seller shall have approved this Agreement, and the
consummation of the transactions contemplated hereby, to the extent required by
applicable law.




(b)

Buyer shall have executed a mutually agreeable and reasonable non-compete
agreement with seller.




7.8

Registration Rights. Buyer and Seller shall negotiate and execute a mutually
agreeable registration rights agreement covering the compliance requirement by
the SEC including filing with SEC in connection with the transactions
contemplated hereunder.




8.

Default; Remedies; Arbitration.




8.1

Default; Remedies. Time is of the essence of this Agreement. If either party
fails or refuses to carry out this Agreement according to its terms, the other
party shall be entitled to the remedies set forth below.




8.2

Arbitration. This Agreement shall not be subject to termination except as
specifically provided in this Agreement. Any question, controversy or claim
arising under or relating to this Agreement, including without limitation any
such matter pertaining to an alleged event having a Material Adverse Effect or
any adjustment of the Purchase Price, or for any breach hereof, shall be settled
by arbitration in accordance with the rules of the American Arbitration
Association and the provisions of the laws of Nevada relating to arbitration, as
said rules and laws are in effect on the date of this Agreement. The arbitration
shall be conducted in State of Nevada, by and before a single arbitrator, who is
experienced in the problem or problems in dispute, to be agreed upon by the
Seller and Buyer, or if they are unable to agree upon an arbitrator within ten
(10) days after written demand by either party for arbitration, then, at the
written request of either party, the arbitrator shall be appointed by the
American Arbitration Association, Proceedings to obtain a judgment with respect
to any





7







--------------------------------------------------------------------------------

 




award rendered hereunder shall be undertaken in accordance with the laws of
Nevada including the conflicts of laws provisions thereof.




Each party shall pay one-half of the arbitrator's fees and expenses. Upon
application to the arbitrator, the parties shall be entitled to limited
discovery, including only exchange of documents and only depositions on such
terms as the arbitrator may allow for purposes of fairness and to reduce the
overall time and expense of the arbitration.




9.

Indemnification and Related Matters.




9.1

Indemnification.




Buyer agrees to save, defend, indemnify and hold Seller and its officers and
directors, parents, subsidiaries, shareholders, affiliates, predecessors,
successors and assigns (and their respective officers, directors, employees and
agents) harmless from and against any loss, claims, liabilities, damages, costs
and expenses, including attorneys' fees incurred with respect to third parties
(“Damages”) resulting from, based upon, or arising out of:




(i)

any breaches, occurring before, at or after Closing, of Contracts, Long Term
Leases, permits, licenses, and all other agreements and obligations transferred
or assigned to Buyer;




(ii)

the operation, management or condition of the Assets or Business at or after the
Closing;




(iii)

all matters assumed by the Buyer pursuant to any and all provisions of this
Agreement or any related agreement; and




(iv)

all actions, claims, suits, proceedings, demands, assessments, judgments, costs
and expenses, including attorneys' fees (incurred with respect to third
parties), with respect to the foregoing.




Wherever this Agreement provides for Buyer's indemnification the term “Seller”
shall mean United Power, Inc.




Seller agrees to save, defend, indemnify and hold Buyer and its officers and
directors, parents, subsidiaries, affiliates, predecessors, successors and
assigns (and their respective officers, directors, employees and agents)
harmless from and against any loss, claims, liabilities, damages, costs and
expenses, including attorneys' fees incurred with respect to third parties
(“Damages”) resulting from, based upon, or arising out of:




(i)

fringement claims brought against the Assets or any portion thereof, any
breaches, occurring before the Closing, of Contracts, Long Term Leases, permits,
licenses, and all other agreements and obligations transferred or assigned to
Buyer;








8







--------------------------------------------------------------------------------

 




(ii)

the operation, management or condition of the Assets or Business or, whether
arising before the Closing, excluding only those matters covered by Section 9
above; and




(iii)

all actions, claims, suits, proceedings, demands, assessments, judgments, costs
and expenses, including attorneys' fees (incurred with respect to third
parties), with respect to the foregoing.




9.2

Defense of Claims by Third Parties. If any claim is made against a party that,
if sustained, would give rise to a liability of the other under this Agreement,
Buyer or Seller, as the case may be, shall promptly cause notice of the claim to
be delivered to the other and shall notify the other party and its counsel of
its obligation to defend such claim, at such other party’s sole expense. The
obligation to defend indemnity claims shall be the responsibility of each party
for a period of two (2) years, with counsel satisfactory to the party against
which such claim is made.




10.

Miscellaneous.




10.1

Entire Agreement. This Agreement contains, and is intended as, a complete
statement of all of the terms of the arrangements between the parties with
respect to the matters provided for, supersedes any previous agreements and
understandings between the parties with respect to those matters, and cannot be
changed or terminated orally.




10.2

Governing Law. Seller and Buyer each hereby consent to personal jurisdiction in
any action brought with respect to this Agreement and the transactions
contemplated hereunder in State of Nevada and to the arbitration described in
Section 8 of this Agreement shall be governed by and construed in accordance
with the law of the State of Nevada.




10.3

Notices. All notices and other communications under this Agreement shall be in
writing and shall be deemed given when delivered personally or mailed by
registered mail, return receipt requested, to the parties at the following
addresses (or to such address as a party may have specified by notice given to
the other party pursuant to this provision):




If to Buyer to:




Lei Pei, CEO




Wewards, Inc.

2960 W Sahara Ave

Las Vegas, NV, 89102




If to Seller, to:




Lei Pei, CEO




United Power, Inc.

130 E. Huntington Dr

Arcadia, CA 91006








9







--------------------------------------------------------------------------------

 







10.4

Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement which shall remain in full force and effect.




10.5

Further Assurances and Assistance. Buyer and Seller agree that each will execute
and deliver to the other any and all documents, in addition to those expressly
provided for herein, that may be necessary or appropriate to effectuate the
provisions of this Agreement, whether before, at or after the Closing. Seller
agrees that, at any time and from time to time after the Closing, it will
execute and deliver to Buyer such further assignments or other written
assurances as Buyer may reasonably request to perfect and protect Buyer's title
to the Assets.




10.6

Survival. The terms, covenants, agreements, representations and warranties
contained in or made pursuant to this Agreement together with all indemnities
and undertakings contained herein shall survive the Closing for two (2) years,
and shall not be deemed to have been merged in any of the documents delivered at
the Closing, irrespective of any investigation made by or on behalf of any
party.




10.7

Waiver. Any party may waive compliance by another with any of the provisions of
this Agreement. No waiver of any provision shall be construed as a waiver of any
other provision. Any waiver must be in writing and signed by the party waiving
such provision.




10.8

Binding Effect; Assignment. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns. Except as expressly set forth herein, nothing in this Agreement shall
create or be deemed to create any third party beneficiary rights in any person
or entity not a party to this Agreement, including any such person or entity
asserting rights as a third party beneficiary with respect to environmental
matters. No assignment of this Agreement or of any rights or obligation
hereunder may be made by either party (by operation of law or otherwise) without
the prior written consent of the other and any attempted assignment without the
required consent shall be void; provided, however, that no such consent shall be
required of Buyer to assign its rights under this Agreement to one or more
Designees, but no such assignment by Buyer of its rights or obligations
hereunder shall relieve Buyer of any of its obligations to Seller under this
Agreement. Further, no such consent shall be required of Seller to assign its
rights or obligations under this Agreement to one or more Affiliates of Seller,
but no such assignment by seller of its rights or obligations hereunder shall
relieve Seller of any of its obligations to Buyer hereunder.




10.9

Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original, but which together shall constitute one and the same
Agreement.




10.10

No Recordation. Neither this Agreement nor a memorandum hereof shall be recorded
in any jurisdiction or public record.








10







--------------------------------------------------------------------------------

 




10. 11

No Presumptions. This Agreement is a result of negotiations between Seller and
Buyer, both of whom are represented by counsel of their choosing. No presumption
shall exist in favor of either party concerning the interpretation of the
documents constituting this Agreement by reason of which party drafted the
documents.






















IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.







UNITED POWER, INC.

 

 

 

 

By:

/s/ Lei Pei

 

Lei Pei, CEO of United Power Inc.







[Received signed from seller April 2, 2020]













WEWARDS, INC.

 

 

 

 

 

By:

/s/ Lei Pei

 

Lei Pei, CEO of Wewards, Inc.














11







--------------------------------------------------------------------------------

 







Exhibit: A




United Power, Inc. Assets




UPI currently owns IP rights to A MMORPG (Massively Multiplayer Online
Role-playing Game) game called Megopoly. It is the first MMOEPG 3-D board game
in the world, where players may earn Bitcoins through buying, selling, and
managing real estate properties in the forms of tokens, pawns and props in
different virtual cities. Each token or pawn or prop is given certain value or
“Megopoly Coins” that is equivalent to certain quantity of Satoshi, then
equivalent to certain quantity of value of Bitcoin in real-time marketplace.   




The game allows thousands of players from different corners of the world
interact with each other in real-time. Players travel (move) through different
parts of a city, earning profit by investing in properties, charging rent,
acquiring rare bonus assets, and selling off their investments to other players.
When a player earns enough credits and passes the level-change threshold, the
game will propel the player into higher levels of cities where the player will
experience more sophisticated, surprising, shocking and unexpected audio-visual
effects with more rewards – all in real-time.




The goal of Megopoly is to earn Megopoly Coins by investing in properties and
collecting rent from other players. Players can keep playing the game using
their Megopoly Coins for the opportunity to earn more coins, or they can
exchange those coins for Bitcoins based on real-time market exchange rates.




The Game can be played 24/7 through a web browser on a PC, laptop, tablet or
cellphone. It is supported by both English and Chinese languages. It is a
free-to-play game for fun and entertainment. The Game’s features and mechanisms
are designed for players of both entry-level and pro-level. Entry-level players
can immediately enjoy the game, while pros can earn considerable rewards and
exchange those rewards for Bitcoins. One of the concepts that UPI designers
incorporated into the Game is, “The Sky’s The Limit”, which means a player may
earn Bitcoins to an unpredictable level.  




An independent valuation from Scalar that was used as a basis for the purchase
price is hereby attached.




















































































































































































































































































































































































12





